SUMMARY ORDER
We assume that the parties and counsel are familiar with the facts, the procedural history, and the scope of the issues presented on appeal. Mesimeris argues that the district court’s conclusion on causation was clearly erroneous. But “we are not allowed to second-guess either the trial court’s credibility assessments or its choice between permissible competing inferences.” Ceraso v. Motiva Enterprises, LLC, 326 F.3d 303, 316 (2d Cir.2003) (citing Anderson v. Bessemer City, N.C., 470 U.S. 564, 573-74, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985)).
We have considered all of Mesimeris’s arguments and find them to be without merit.
For the foregoing reasons, the judgment of the District Court is hereby AFFIRMED.